If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     July 7, 2022
               Plaintiff-Appellee,

v                                                                    No. 350452
                                                                     Kalamazoo Circuit Court
NATHAN LEON BRANHAM,                                                 LC No. 2018-001812-FC

               Defendant-Appellant.


                                          ON REMAND

Before: SWARTZLE, P.J., and MARKEY and LETICA, JJ.

PER CURIAM.

        Defendant was growing marijuana in his backyard and suspected that someone was stealing
it, so he installed motion sensors near the plants. A week later, an individual attempted to steal
defendant’s marijuana in the middle of the night. Defendant confronted the individual, a fight
ensued, and defendant killed the intruder. Following a jury trial, defendant was convicted of first-
degree premediated murder, MCL 750.316, and manufacturing marijuana, MCL 333.74012.

        Defendant appealed and argued, in relevant part, that his trial counsel was ineffective for
failing to request a self-defense jury instruction that would have informed the jury that defendant
could lawfully use self defense if he feared serious injury. The theme of trial counsel’s closing
argument was, in fact, the doctrine of self defense. The trial court instructed the jury on self
defense, though the focus of the instructions was on whether defendant had an honest and
reasonable belief that he was in danger of being killed, not seriously injured. (The trial court did
mention, at one point, that defendant would have to possess “an honest and reasonable belief that
the use of deadly force is necessary to prevent imminent death, great bodily harm, or sexual-assault
of the person or another.”) We affirmed defendant’s convictions and concluded that the jury was
properly instructed and, by extension, that his trial counsel was not ineffective for failing to
challenge the jury instructions. People v Branham, unpublished per curiam opinion of the Court
of Appeals, issued June 3, 2021 (Docket No. 350452) (Branham I), p 14-16, 19.




                                                -1-
         Defendant then appealed to the Supreme Court, which reversed in part and remanded in
part, stating:

         [W]e REVERSE that part of the Court of Appeals opinion holding that a request
         for a self-defense instruction that included fear of serious injury would have been
         meritless or futile. This omitted instruction was supported by the evidence and the
         instructions actually provided did not sufficiently protect defendant’s right to a
         properly instructed jury. Accordingly, had trial counsel requested this instruction,
         the trial court would have been required to provide it. See People v Rajput, 505
         Mich 7, 10 (2020). We REMAND this case to the Court of Appeals for
         consideration of whether trial counsel’s failure to request a self-defense jury
         instruction that included the fear of serious injury, see M Crim JI 7.15, was
         “representation [that] fell below an objective standard of reasonableness,” see
         Strickland v Washington, 466 US 668, 688 (1984), that prejudiced him, see id. at
         687, 694. In all other respects, leave to appeal is DENIED, because we are not
         persuaded that the remaining questions presented should be reviewed by this Court.
         [People v Branham, ___ Mich ___; 971 NW2d 212 (2022) (Branham II) (alteration
         in original).]

For the reasons that follow, we again affirm defendant’s first-degree murder conviction.

         Because the trial court did not hold a Ginther1 hearing, “our review is limited to the facts
on the record.” People v Wilson, 242 Mich App 350, 352; 619 NW2d 413 (2000). “A claim of
ineffective assistance of counsel is a mixed question of law and fact. A trial court’s findings of
fact, if any, are reviewed for clear error, and this Court reviews the ultimate constitutional issue
arising from an ineffective assistance of counsel claim de novo.” People v Petri, 279 Mich App
407, 410; 760 NW2d 882 (2008).

        To establish a claim of ineffective assistance of counsel, defendant must show that: (1)
defense counsel’s performance was deficient; and (2) the deficient performance prejudiced the
defense. People v Taylor, 275 Mich App 177, 186; 737 NW2d 790 (2007). The performance will
be deemed to have prejudiced the defense if it is reasonably probable that, but for counsel’s error,
the result of the proceeding would have been different. People v Jordan, 275 Mich App 659, 667;
739 NW2d 706 (2007).

         Defendant’s claim of ineffective assistance of counsel centers on the lack of a self-defense
instruction regarding serious injury. Self-defense is an affirmative defense that, if established, will
justify otherwise punishable criminal conduct. People v Dupree, 486 Mich 693, 707; 788 NW2d
399 (2010). The use of deadly force is authorized if an individual honestly and reasonably believes
that it is necessary to prevent the imminent death, great bodily harm, or sexual assault of himself
or another. MCL 780.972(1); People v Conyer, 281 Mich App 526, 529-530; 762 NW2d 198
(2008). With that said, a jury’s conclusion that a defendant killed with premeditation “necessarily
entails a rejection” of self defense. People v Bynum, 496 Mich 610, 634; 852 NW2d 570 (2014).
See also People v Truong, 218 Mich App 325, 337-338; 553 NW2d 692 (1996); People v Daniels,


1
    People v Ginther, 390 Mich 436; 212 NW2d 922 (1973).


                                                 -2-
192 Mich App 658, 673; 482 NW2d 176 (1991); State v Bell, 280 Kan 358, 367; 121 P3d 972
(2005); Commonwealth v Gibson, 424 Mass 242, 248; 675 NE2d 776 (1997).

        As we explained in Branham I, unpub op at 21, “Based on our review of the record, a
rational fact-finder could have readily concluded that the prosecutor presented sufficient evidence
of premeditation.” We further concluded that the jury’s verdict that defendant committed a
“willful, deliberate, and premeditated killing” was supported by the great weight of the evidence.
Id. at 21-22. See also MCL 750.316(1)(a). Those conclusions were affirmed by our Supreme
Court in Branham II, and defendant’s independent claims for relief on those grounds are not before
this Court on remand.

        By convicting defendant of first-degree murder, the jury concluded that defendant had an
opportunity for a “second look” during the altercation, but that he nevertheless chose to kill the
intruder. Branham I, unpub op at 21-22. This finding is fundamentally incompatible with a
conclusion that defendant used deadly force because he feared serious injury. Given the jury’s
verdict and the ample evidence supporting that verdict, there is not a reasonable probability that
the jury would have viewed defendant’s conduct as lawful self defense if it was instructed that
defendant’s fear of serious injury could justify his use of deadly force.

        If defendant had been convicted of a lesser offense that did not require premeditation, or if
the evidence of premeditation had been more equivocal, then perhaps he could be entitled to relief.
(The trial court did, in fact, instruct the jury on second-degree murder.) But that is not the case
before us. The jury’s conclusion that defendant acted with premeditation when he killed the
intruder forecloses any reasonable likelihood that it also would have concluded that his use of
deadly force was justified because he feared serious injury. Thus, a different result was not
reasonably probable even if the jury had been properly instructed.

       Affirmed.



                                                              /s/ Brock A. Swartzle
                                                              /s/ Jane E. Markey
                                                              /s/ Anica Letica




                                                -3-